DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
1.	This action is responsive to an amendment filed on 10/28/2020. Claims 1-2, 5, 9-15, 18-22 are pending. Claims 3-4 are previously canceled. Dependent claims 12, 15, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
2. 	Applicants arguments filed in the 10/28/2020 remarks have been fully considered but they are not persuasive.
	
	Discussion of claim 1.
Applicant argues that Elko, Steele, Zakis, Elko (466), Fischer do not teach the claim limitation “prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase”

Examiner disagrees.

Fischer teaches the limitation as argued “prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fisher discloses wherein the matching of the phases of the microphones, thus enabling effective phase matching of the sound source. The system measuring a first level of an omnidirectional signal of the directional microphone, measuring a second level of a directional signal of the directional microphone and matching the second level to the first level by varying the transition time of an output signal  from one of the microphones of the directional microphone (see ¶ 0013-0015). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Elko (466) to incorporate matching the signals for phase the two microphones. The modification would be to keep the microphones in phase in the signaling band. 
 Applicant is providing more detail in the argument, which the claim language is presenting. As per the claim limitation as presented for the argument as stated above is being read as what the claim is stating. The argument with the said references (Elko, Steele, Zakis, Fisher) in combination teach the claim limitation as presented. 

Claim 20 is analyzed and still rejected under the same rationale as claim 1. 
 



Allowable Subject Matter
3. 	Claims 12, 15, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Terminal Disclaimer
4. 	Terminal disclaimer received on 11/29/2018 has been entered and approved.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in view of Zakis et al. (WO 2013/091021) in further view of Fischer in further view of Elko et al. (US 2009/0175466).
	Regarding claim 1, Elko teaches a method of wind noise reduction, the method comprising:
	obtaining, by a processor, a first microphone signal from a first omnidirectional microphone; obtaining a second microphone signal from a second omnidirectional microphone, at least one of the first and second microphone signals comprising wind noise (see fig. 10, col. 14, lines 57-60. Signals are obtained at the omnidirectional microphones. In which the microphones obtains wind noise turbulence.);
	mixing the first and second microphone signals to produce an output signal (see col. 3, lines 19-22, col. 14, lines 57-66. Thus the two microphone signals would be combined (mixed) in order to compute the sum and differences of the two signals.); 
(see col. 18, lines 50-58. The apparatus is able to processes the two microphones by weighting and sum the weights that would produce an output signal.);
Elko teaches applying weight to the first microphone signal on a to produce a first weighted microphone signal;  applying the weight to the second microphone signal to 
produce a second weighted microphone signal (see fig. 10, col. 14, line 56-col. 15, line 6, col. 17, lines 29-40, col. 18, lines 50-58.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in the either signal.).
Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
Elko is vague on prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase, mixing the matched first and second microphone signals to produce an output signal; wherein the first and second signal weights are calculated to minimise the power of the output signal; the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies; applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal;  applying the weighting factors ai to 
Elko (466) teaches the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies (see ¶ 0055-0057, 0085, 0089-0099. The weighting factor is calculated for sub band of the different frequencies. The system different to sum power ratio that is estimated for each of the different sub bands in order to determine wind noise is present in the sub bands and suppressing the wind noise based on a threshold.).
Elko (466) teaches applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal;  applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal (see fig. 6, ¶ 0048, 0055-0057, 0061, 0066.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in the either signal.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko and Steele to incorporate weighing factors in order to provide weighted signals to the microphones. The modification would provide Elko  with the obtaining the weights to modify the signal in correlation with a noise signal. 

(see fig. 3, ¶ 0065-0068. The apparatus calculates the weights of both signals from the microphones.); and
summing the first and second weighted microphone signals together to produce the output signal (see fig. 3, ¶ 0070-0071. The apparatus sums up the weighted signals to be outputted.),
wherein the first and second signal weights are calculated to minimise the power of the output signal (see ¶ 0039. The weighted sum of the first and second signals, are calculated to give the combined signal a constant gain in a predetermined direction and to minimize the power of the constructed signal.).
Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.
 It would be obvious that the second would receive the signal contemporaneously at the time the first microphone is receiving its signal. However Elko and Steele do not disclose contemporaneously obtaining a second microphone signal from a second omnidirectional microphone.
Zakis teaches obtaining a first microphone signal from a first omnidirectional microphone and contemporaneously obtaining a second microphone signal from a (see ¶ 0013, lines 3-5. The second set of signals are obtained contemporaneously with the first set of signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko and Steele to incorporate contemporaneously obtaining a second microphone signal from a second omnidirectional microphone. The modification would provide Elko and Steele with the obtaining the second signal contemporaneously with the first signals. 
Fischer teaches the limitation as argued “prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fischer  teaches prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fischer teaches mixing the first and second microphone signals, matching the first and second microphone signals for phase mixing the matched first and second microphone signals to produce an output signal (see ¶ 0013-0015. Wherein the matching of the phases of the microphones, thus enabling effective phase matching of the sound source. The system measuring a first level of an omnidirectional signal of the directional microphone, measuring a second level of a directional signal of the directional microphone and matching the second level to the first level by varying the transition time of an output signal  from one of the microphones of the directional microphone. Thus the two microphone signals would be combined the matched signals to compute the sum and differences of the two signals (see fig. 6, ¶ 0045-0047)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Elko (466) to incorporate matching the signals for phase the two microphones. The modification would be to keep the microphones in phase in the signaling band. 



7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) and Steele (US 2007/0014419) in further view of Elko et al. (US 2009/0175466) in further view of Fischer et al. (US 2005/0244018).
Regarding claim 20, Elko teaches a device for wind noise reduction, the device comprising: a first omnidirectional microphone and a second omnidirectional microphone, at least one of the first and second microphone signals comprising wind noise (see fig. 10, col. 14, lines 57-60. Signals are obtained at the omnidirectional microphones. In which the microphones obtains wind noise turbulence.);
Elko teaches a first multiplication block configured to apply weighting to the first microphone signal from the first omnidirectional microphone to produce a first weighted microphone signal;  a second multiplication block configured to apply the weighting to the second microphone signal from the second omnidirectional microphone to produce a second weighted microphone signal (see fig. 10, col. 14, line 56-col. 15, line 6, col. 17, lines 29-40, col. 18, lines 50-58.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in the either signal. Thus the two microphone signals would be combined (mixed) in order to compute the sum and differences of the two signals. The system calculates the weight of both microphones signals.);
a summation block configured to sum the weighted first and second signals together to produce the output signal (see col. 18, lines 50-58. The apparatus is able to processes the two microphones by weighting and sum the weights that would produce an output signal.).
Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
Elko is vague on prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase; wherein the first and second signal weights are calculated to minimise the power of the output signal; the first and second signals are frequency domain samples, and wherein the first and second signal weights comprise a weighting factor a calculated for each subband i, and wherein the weighted factors ai are applied on a subband-by -subband basis to give different mixing ratios at different frequencies;
applying weighting factors ai to the first microphone signal on a subband-by-subband basis to produce a first weighted microphone signal;  applying the weighting factors ai to the second microphone signal on a subband-by subband basis to produce a second weighted microphone signal.
 (see ¶ 0055-0057, 0085, 0089-0099. The weighting factor is calculated for sub band of the different frequencies. The system different to sum power ratio that is estimated for each of the different sub bands in order to determine wind noise is present in the sub bands and suppressing the wind noise based on a threshold.).
Elko (466) teaches a first multiplication block configured to apply weighting factors ai to the first microphone signal from the first omnidirectional microphone on a subband-by-subband basis to produce a first weighted microphone signal;  a second multiplication block configured to apply the weighting factors ai to the second microphone signal from the second omnidirectional microphone on a subband-by subband basis to produce a second weighted microphone signal (see fig. 6, ¶ 0048, 0055-0057, 0061, 0066.The system calculates the weight of both microphones signals. The system is able to determine the weights of both signal to be applied in order to reduce or suppress noise in the either signal. Thus the two microphone signals would be combined (mixed) in order to compute the sum and differences of the two signals. The system calculates the weight of both microphones signals);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko to incorporate weighing factors in order to provide weighted signals to the microphones. The modification would 
Elko and Elko (466) do not disclose a processor for calculating first and second signal weights in a manner to minimise the power of the output signal, omnidirectional microphones.
Steele teaches a first multiplication block configured to apply the first signal weight to a first microphone signal from the first omnidirectional microphone, and a second multiplication block configured to apply the second signal weight to a second microphone signal from the second omnidirectional microphone (see fig. 3, ¶ 0062, 0065-0068. The apparatus is configured to combine the output of both microphone signals. The apparatus calculates the weights of both signals from the microphones.); and
a summation block configured to sum the weighted first and second microphone signals together to produce the output signal (see fig. 3, ¶ 0070-0071. The apparatus sums up the weighted signals to be outputted.),
a processor for calculating first and second signal weights in a manner to minimise the power of an output signal (see ¶ 0039. The weighted sum of the first and second signals, are calculated to give the combined signal a constant gain in a predetermined direction and to minimize the power of the constructed signal.).
Steele discloses a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. The system produces the signals that are calculated by the apparatus. 

Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  
Fischer teaches the limitation as argued “prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
Fischer  teaches prior to mixing the first and second microphone signals, matching the first and second microphone signals for (i) a level of a signal of interest or (ii) phase” Regarding the alternate language “or” the examiner will select phase.
(see ¶ 0013-0015. Wherein the matching of the phases of the microphones, thus enabling effective phase matching of the sound source. The system measuring a first level of an omnidirectional signal of the directional microphone, measuring a second level of a directional signal of the directional microphone and matching the second level to the first level by varying the transition time of an output signal  from one of the microphones of the directional microphone. Thus the two microphone signals would be combined the matched signals to compute the sum and differences of the two signals (see fig. 6, ¶ 0045-0047)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Elko (466) to incorporate matching the signals for phase the two microphones. The modification would be to keep the microphones in phase in the signaling band. 








s 2, 5, 6, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in further view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) in further view of Elko et al. (US 2009/0175466).
Regarding claim 2, Elko, Fischer, Elko (466) and Zakis do not teach the method of claim 1, wherein the first signal weight a takes a value in the range of 0 to 1 inclusive, and is calculated by the processor as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where:
x = signal sample of the first microphone signal, and
y = signal sample of the second microphone signal, and wherein the second signal weight is (1-a).

Steele teaches wherein the first signal weight a takes a value in the range of 0 to 1 inclusive, and is calculated by the processor as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where:
x = signal sample of the first microphone signal, and
y = signal sample of the second microphone signal, and wherein the second signal weight is (1-a), (see ¶ 0027-0031. The equation for the weighted calculations are disclosed by Steele. Steele does not disclose a value range of 0 to 1 inclusive, however it would be obvious that the solving for the calculation could have a range of this value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Fischer, Elko (466) and Zakis to incorporate algorithm for calculating the weights of the first and second microphone signals. The modification would provide equation for weighted calculations for solving a value range.


Regarding claim 5, Elko, Fischer, Elko (466) and Zakis do not teach the method of claim 1 wherein weights are calculated continuously for each first signal sample and second signal sample, by calculating x2, y2 and xy for each sample and adding them to a respective appropriate running sum.
 Steele teaches the method of claim 1 wherein weights are calculated continuously for each first signal sample and second signal sample, by calculating x2, y2 and xy for each sample and adding them to a respective appropriate running sum (see ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Fischer, Elko (466) and Zakis to incorporate algorithm for calculating the weights of the first and second microphone signals. The modification would provide equation for weighted calculations and summing in order to reduce the noise in the signal.



Steele teaches the method of claim 5 wherein a leaky integrator is used to perform the running sum in order to prevent overflows (see ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Fischer, Elko (466) and Zakis to incorporate algorithm for calculating the first and second microphone signals. The modification would provide equation for weighted calculations and summing in order to reduce the noise in the signal.


Regarding claim 13, Elko teaches the method of claim 1 when applied to signals produced from more than two microphones (see fig. 9, col. 14, lines 27-56. Elko’s invention is also applicable to signals produced from an array of more than two microphones.).


Regarding claim 14, Fischer, Elko (466) and Zakis do not teach the method of claim 13 wherein the processor is configured to calculate the required number of signal weights in a manner to minimise the power of the output signal.
Elko discloses the system in which two microphone signals are obtained by the two microphones which include wind noise. The system combines the signals and weights and sum the signals in order to reduce the wind noise with the present invention (see col. 19, lines 11-25).
(see ¶ 0039. The weighted sum of the first and second signals, are calculated to give the combined signal a constant gain in a predetermined direction and to minimize the power of the constructed signal. The system is able to apply signals from an array of more than two microphones, thus calculating for multiple signals for noise detections would be obvious for multiple microphones.).
Steele discloses in a broad interpretation with the calculations provides a device apparatus that obtains signals that are produced by the first and second omnidirectional microphones. Further being able to weigh and sum the two signals in order to reduce the power of the output signal. The combination of Elko and Steele would teach the claim limitation as presented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fischer, Elko (466) and Zakis to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  





s 9, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171, 008) in view of Steele (US 2007/0014419) in further view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) further in view of Elko et al. (US 2009/0175466).
Regarding claim 9, Elko (008), Zakis, Fischer, and Elko (466) do not teach the method of claim 8 wherein frequencies deemed more important for wind noise suppression are given a higher weighting.
Steele teaches the method of claim 8 wherein frequencies deemed more important for wind noise suppression are given a higher weighting (see ¶ 0034. The system determines the frequencies that are deemed more important to suppress are given a higher weighting.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Zakis, Fischer, and Elko (466)  to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  

Regarding claim 10, Elko (008), Zakis, Fischer, and Elko (466) do not teach the method of claim 9 wherein the frequencies deemed to be more important are given a higher weighting by calculating the weighting factor a in respect of such frequencies before applying a for mixing across a wider band.
Steele teaches the method of claim 9 wherein the frequencies deemed to be more important are given a higher weighting by calculating the weighting factor a in respect of such frequencies before applying a for mixing across a wider band (see ¶ 0034, 0055. The higher weight is given before the calculating the weighting factor. The system would determine which different frequency bands would be deemed important. This would allow the system to determine the frequencies with the noise in order to mix them out.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Zakis, Fischer, and Elko (466) to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  


Regarding claim 11, Elko (008), Zakis, Fischer, and Elko (466) do not teach the method of claim 9 wherein the frequencies deemed more important are given a higher weighting by performing mixing only in the important subbands.
Steele teaches the method of claim 9 wherein the frequencies deemed more important are given a higher weighting by performing mixing only in the important subbands (See ¶ 0034, 0055. The system deems the frequencies that are more important with a higher weight. The system then focusing on rejecting the bands with noise within the frequency sub bands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko (008), Zakis, Fischer, and Elko (466) to incorporate Steele in calculating microphone signals in order to minimize the noise. The modification would the reducing the noise in the signals in order to hear a clear sound without external noise.  


10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in further view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) in further view of Elko et al. (US 2009/0175466) in further view of Moerkebjerg et al. (US 2012/0128163). 

Regarding 18, Elko, Steele, Zakis, Fischer and Elko (466) do not teach the method of claim 1 further comprising activating the wind noise reduction only at times when a wind noise detector indicates that wind noise is present.
Moerkebjerg activating the wind noise reduction only at times when a wind noise detector indicates that wind noise is present (¶ 0047. The system wind noise suppression is only activated in response to detection of wind noise. Thus, only when wind noise is detected the system activates the suppression.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Fischer and Elko (466) to incorporate activating noise suppression when the system detects wind noise. The modification would be to reduce the wind noise in the device when wind noise is detected.  






ATTORNEY DOCKET PATENT APPLICATION141841.00535-105685
11.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in view of Zakis et al. (WO 2013/091021) in further view of Fischer et al. (US 2005/0244018) in further view of Elko et al. (US 2009/0175466) in further view of Teranishi (US 2014/0161271). 
Regarding claim 19, Elko, Steele, Zakis, Fischer and Elko (466) do not teach the method of claim 1 when utilised to produce from a plurality of left-side microphones a wind-noise-reduced left side output signal, and to produce from a plurality of right-side microphones a wind-noise-reduced right side output signal.
	Teranishi teaches when utilised to produce from a plurality of left-side microphones a wind-noise-reduced left side output signal, and to produce from a plurality of right-side microphones a wind-noise-reduced right side output signal (see fig. 12, 18, ¶ 0174. Left and right channels are inputted into the wind noise reducing unit (1106). The output of those channels would be from the wind noise reducing unit. Thus the noise from the microphones would be subject to wind reduction of both left and right channels which produces the reduced wind noise left and right channels.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Elko, Steele, Zakis, Fischer and Elko (466) to incorporate left and right input channels are subject to wind suppression and upon the system reducing the wind noise from the reducing unit, the system produces the wind reduced output signals of the left and right channels. The modification would be to reduce the wind noise in the device when wind noise is detected.  


12.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Elko (US 7,171,008) in view of Steele (US 2007/0014419) in further view of Fischer et al. (US 2005/0244018) in view of Elko et al. (US 2009/0175466).
	Regarding claim 21, Steele teaches the sub band process of providing different adaptive response in different frequency bands (¶ 0055). 
Elko (008) and Steele do not teach the device of claim 20 wherein the first and second signals are frequency domain samples, and wherein the processor is configured to calculate a weighting factor ai for each subband i, and to apply the ai on a subband - by - subband basis to give different mixing ratios at different frequencies, and wherein the processor is configured to give a higher weighting to frequencies deemed to be more important for wind noise suppression.
Elko (466) teaches the first and second signals are frequency domain samples, and wherein the processor is configured to calculate a weighting factor ai for each subband i, and to apply the ai on a subband - by - subband basis to give different mixing ratios at different frequencies, and wherein the processor is configured to give a higher weighting to frequencies deemed to be more important for wind noise suppression. (see ¶ 0055-0057, 0085, 0089-0099. The weighting factor is calculated for sub band of the different frequencies. The system different to sum power ratio that is estimated for each of the different sub bands in order to determine wind noise is present in the sub bands and suppressing the wind noise based on a threshold.).



Conclusion
13.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651